 

 

CaSe: lil7-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 l Of 11. Page|D #Z 2847

UNITED S'I`ATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
NA'I`ALIE MCDANIEL, CASE NO. l7CV9l
Plaintiff, JUDGE DONALD C. NUGENT
v.

ROBERT WILKIE, Secretary of the
Department of Veterans Affairs,

)
)
)
)
§
) MEMORANDUM oPINIoN
)
)
)

Defendant.

This matter is before the Court upon a Motion for Summary Judgment filed by
Defendant, Robert Wilkie, Secretary of the Department of Veterans Affairs (hereafter “Secretaiy
Wilkie”). (ECF # 40). Plaintiff, Natalie McDaniel (hereafter “Ms. McDaniel”) filed a
Memorandum in Opposition, (ECF #58-1), and Secretary Wilkie filed a Reply Brief on February
ll, 2019. (ECF #6] ). For the reasons more fully set forth herein, Secretary Wilkie’s Motion for
Summary Judgment is GRANTED.

I. Factual and Procedural Background

Ms. McDaniel is a 39-year old, Af`rican-American woman who was employed by the
Department of Veterans Affairs (“the Agency”) from July 2007 until she resigned on July 2,
2015. (See ECF #12,1]11 7 and 15). At all times relevant herein, Ms. McDaniel worked as a
Rating Veterans Service Representative, GS-lZ. Ms. McDaniel alleges that employees at the
Agency engaged in conduct, including “inappropriate touching, comments, subjective
evaluations, workplace sabotage, false accusations of misconduct, failure to promote, failure to

grant her reasonable accommodation and the removal of the assets/tools necessary to perform her

 

 

 

 

CaSe: lil7-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 2 Of 11. Page|D #Z 2848

job,” that, viewed in total, was severe and pervasive and created a hostile work environment.”
(ECF #12, 1[1{16-17).
ln December 2013, Ms. McDaniel began teleworking from her home 4 days per week. (ECF

#12, 11 25). Ms. McDaniel alleges that in June 2014, she was diagnosed with Post Traurnatic
Stress Disorder, major depressive disorder, and severe anxiety disorder, all of which she claims
were caused by the alleged harassing conduct during her employment with the Agency. (ECF
#12,1]19). On June 1, 2015, Ms. McDaniel’s supervisor told her that her productivity from home
needed to improve, or he would suspend her teleworking privileges and she would be required to
work in the office full-time. One week later, Ms. McDaniel requested full-time telework as an
accommodation for her alleged disability and to avoid alleged harassers and the hostile work
environment (See ECF #12-8, Final Agency Decision, hereafter “FAD”).

On July l, 2015, the Agency revoked Ms. McDaniel’s teleworking privileges and ordered
her to report to work in the Agency’s offices full-time beginning on July 6, 2015. (See FAD, p.
3). Ms. McDaniel alleges that because of her disability, she was unable to return to full-time
office work, and, on July 2, 2015, was forced to resign from the Agency. (See ECF #12, 1127).
On July 14, 2015, Ms. McDaniel contacted an EEO Counselor within the Agency, but the matter
was not resolved. On September l, 2015, Ms. McDaniel filed a Formal Complaint with the
Agency, alleging she was discriminated and retaliated against when she lost her telework
privileges and that she was subjected to harassment that created a hostile work environment
(ECF #12, 111[36-39). A Final Agency Decision (“FAD”) was issued on October 13, 2016,
concluding that Ms. McDaniel had failed to establish that she was subjected to discrimination

(ECF #12-8).

 

 

CaSe: 1217-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 3 Of 11. Page|D #Z 2849

On April 28, 2017, Ms. McDaniel filed her First Amended Complaint. (ECF #12). This
Court has previously dismissed Ms. McDaniel’s claims of race and sex discrimination, retaliation
and emotional distress, and has also dismissed the claims against the Agency and the
individually named Agency employees (See ECF #22). The surviving claims against Secretary
Wilkiel are hostile work environment disability discrimination and constructive discharge
On October 31, 2018, Secretary Wilkie filed his Motion for Surnmary Judgment, arguing
that Ms. McDaniel cannot show she was subject to a hostile work environment, and furthermore,
cannot show that the VA knew or should have known of any alleged harassment. (ECF #40-1,
pp. 5-8). Secretary Wilkie also argues that Ms. McDaniel has not proven she is considered
disabled under the law, nor has she proven that the Agency failed to provide an accommodation
(Id. at pp. 9-13). Finally, Secretary Wilkie argues that Ms. McDaniel’s constructive discharge
claim fails because she has not proven that her working conditions were “objectively intolerable”
before she resigned from her employment. (Id. at pp. 13-15).
II. Standard of Review
Summary judgment is appropriate when the court is satisfied “that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a matter of
law.” Fed. R. Civ. P. 56(a). The burden of showing the absence of any such “genuine issue”
rests with the moving party:

[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with affidavits, if any,’ which it believes
demonstrates the absence of a genuine issue of material fact.

 

' Ms. Mc Daniel named VA Secretary David Shulkin as a Defendant in her Amended Complaint. Robert Wilkie is
the current Secretary of the Department of Veteran Affairs, and therefore, pursuant to Fed. R. Civ. P. 25(d), Robert
Wilkie is automatically substituted for former Secretary David Shulkin in this suit.

3

 

 

 

 

CaSe: lil7-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 4 Of 11. Page|D #Z 2850

Celolex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citations omitted).

A fact is “material” only if its resolution will affect the outcome of the lawsuit Anderson
v. Liberly Lobby, Inc., 477 U.S. 242, 248 (1986). Determination of whether a factual issue is
“genuine” requires consideration of the applicable evidentiary standards The court will view the
summary judgment motion in the light most favorable to the party opposing the motion
Matsushita Elec. Indus. Co. v. Zem`th Radio Corp., 475 U.S. 574, 587 (1986).

Summary judgment should be granted if a party who bears the burden of proof at trial
does not establish an essential element of their case. Tolton v. American Bioa'yne, Inc., 48 F.3d
937, 941 (6“‘ Cir. 1995) (citing Celotex, 477 U.S. at 322). Accordingly, “[t]he mere existence of
a scintilla of evidence in support of the plaintiff’s position will be insufficient; there must be
evidence on which the jury could reasonably fmd for the plaintiff.” Copeland v. Machulis, 57
F.3d 476, 479 (6th Cir. 1995) (citing Ana'erson, 477 U.S. at 252). Moreover, if the evidence
presented is “merely colorable” and not “significantly probative,” the court may decide the legal
issue and grant summary judgment Anderson, 477 U.S. at 249-50 (citations omitted).

In most civil cases involving summary judgment, the court must decide “whether
reasonable jurors could find by a preponderance of the evidence that the [non-moving party] is
entitled to a verdict.” Id. at 252. However, if the non-moving party faces a heightened burden of
proof, such as clear and convincing evidence, it must show that it can produce evidence which, if
believed, will meet the higher standard. Street v. J.C. Bradfora' & Co., 886 F.2d 1472, 1479 (6th
Cir. 1989).

Once the moving party has satisfied its burden of proof, the burden then shifts to the non-
mover. The non-moving party may not simply rely on its pleadings, but must “produce evidence

that results in a conflict of material fact to be solved by a jury.” Cox v. Kentucky Dep ’t of

 

 

CaSe: lil7-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 5 Of 11. Page|D #Z 2851

Transp., 53 F.3d 146, 149 (6th Cir. 1995). Evidence may be presented by citing to particular
parts of the record, including depositions, documents, electronically stored information,
affidavits or declarations, stipulations (including those made for purposes of the motion only),
admissions, interrogatory answers, or other materials Fed. R. Civ. P. 56(c). ln lieu of
presenting evidence, Fed. R. Civ. P. 56(c) also allows that a party may show that the opposing
party’s evidence does “not establish the presence of a genuine dispute” or that the adverse party
“cannot produce admissible evidence to support the fact.”
According to Fed. R. Civ. P. 56(e),

[i]f a party fails to properly support an assertion of fact, or fails to properly

address another party’s assertion of fact as required by Rule 56(e), the court

may:

(l) give an opportunity to properly support or address the fact;

(2) consider the fact undisputed for purposes of the motion;

(3) grant summary judgment if the motion and supporting materials - including
the facts considered undisputed - show that the movant is entitled to it; or

(4) issue any other appropriate order

In surn, proper summary judgment analysis entails “the threshold inquiry of determining
whether there is the need for a trial--whether, in other words, there are any genuine factual issues
that properly can be resolved only by a finder of fact because they may reasonably be resolved in
favor of either party.” Anderson, 477 U.S. at 250.

III. M
A. Hostile Work Environment

Ms. McDaniel alleges that she was subject to unwelcome physical contact and

intimidation, offensive verbal comments, workplace sabotage, false accusations of misconduct,

and threats of unwarranted discipline from employees at the VA, based on her gender and race.

5

 

 

 

 

CaSe: 1217-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 6 Of 11. Page|D #Z 2852

Ms. McDaniel claims that this alleged harassment unreasonably interfered with her work
performance and created an intimidating, hostile, and offensive environment, and that the VA
knew or should have known about the harassment and failed to take adequate action, all in
violation of Title VII and the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. (hereafter the
“Rehabilitation Act”).

ln order to establish a prima facie case of hostile work environment harassment based on
the conduct of coworkers, a plaintiff must show that (1) she was a member of a protected class;
(2) she was subjected to unwelcome harassment; (3) the harassment was based upon the
employee’s protected status; (4) the harassment affected a term, condition or privilege of
employment; and (5) the employer knew or should have known about the harassing conduct but
failed to take any corrective or preventative actions. Woods v. FacilitySource, LLC_. 640 Fed.
Appx. 478, 490 (6th Cir. 2016).

In order to prevail, Ms. McDaniel must show that the working environment at the Agency
“was permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or
pervasive to alter the conditions of her employment and create an abusive working environment
]d; citing Harris v. Forklij? Sys., Inc., 510 U.S. 17, 21, 114 S.Ct. 367 (1993). The hostile conduct
must be more than “a mere offensive utterance,” it must be severe and pervasive to rise to the
level of an objectively hostile work environment Ault v. Oberlin Coll., 620 F.App’x 395, 399-
400 (6th Cir. 2015). lsolated incidents, unless extremely serious, will not amount to
discriminatory changes in the terms or conditions of employment See Bowman v. Shawnee Stale
Univ., 220 F.3d 456, 463 (6‘h Cir. 2000).

Ms. McDaniel makes subjective and unsubstantiated claims that a few times, her

Supervisor, Charles Moore, looked at her inappropriately and commented on her appearance

 

 

 

CaSe: 1217-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 7 Of 11. Page|D #Z 2853

Ms. McDaniel did not report these alleged incidents to the Agency, nor did any of the alleged
witnesses to the incidents (See Ms. McDaniel Depo. pp. 36-43; 49-53). Ms. McDaniel makes
no claim that these isolated events would also offend the sense of an ordinary, reasonable person.
See Harris, supra, 510 U.S. at 24. As Secretary Wilkie points out in his Reply Brief, “Plaintiff
herself acknowledges that she relies on her own, subjective interpretation of these events.” (ECF
#61, p. 2 (citing to Ms. McDaniel’s deposition)).

Ms. McDaniel also complains that another Supervisor, Vinka Lasic, (“Ms. Lasik”)
“micromanaged” her work, and was allegedly hostile because “she was very interested in what I
was doing, [and] how l was doing it. . .instead of taking my word for it.” (McDaniel Deposition at
171-72). Ms. McDaniel alleges that Ms. Lasic also commented on her hair a few times and
touched her hair once. These incidents occurred over the course of several years.

These few, isolated incidents of alleged harassment do not create a hostile work
environment, as they do not create a workplace atmosphere that is “both objectively and
subjectively offensive.” Lovelace v. BP Products North America, 252 Fed.App. 33, 41 (6"‘ Cir.
2007). Despite McDaniel’s subjective belief that she was a victim of workplace harassment, “the
record is devoid of competent summary judgment evidence of discrimination that is severe or
pervasive enough to create an environment that a reasonable person would find hostile or
abusive.” Wiley v. Slater, 20 F.App’x 404, 406 (6th Cir. 2001).

Even if Ms. McDaniel had proven that a hostile work environment existed at the Agency,
Ms. McDaniel cannot prove that the Agency knew or should have known about the alleged
harassment as required as a matter of law. See Woods v. Facilirysource, LLC, 640 F. App’x 478,
490 (6th Cir. 2016). Ms. McDaniel testified she did not report any of the alleged incidents to

Agency management Since an employer’s actual or constructive knowledge is a prerequisite to a

 

 

 

CaSe: lil7-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 8 Of 11. Page|D #Z 2854

hostile work environment claim, and Ms. McDaniel did not report these incidents, Secretary
Wilke is entitled to judgment as a matter of law.
B. Disabilitv Discrimination

To establish a prima facie case of failure to accommodate under the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12112(a) and the Rehabilitation Act, Ms. McDaniel must
show that (1) she has a disability; (2) she was qualified for the position; (3) the agency was
aware of her disability; (4) an accommodation was needed; and (5) the Agency failed to provide
then modification Willard v. Potter, 264 Fed.Appx. 485, 487 (6th Cir. Mich. 2008)(citati0ns
omitted). Ms. McDaniel argues that she suffered from a disability, anxiety and depression, and
that the Agency failed to provide a reasonably accommodation by refusing to allow her to work
from home five days per week. (ECF #12, 111[ 51-61).

First, Ms. McDaniel has not sufficiently shown that her diagnoses constituted disabilities
There is no evidence indicating that “one or more maj or life activity” was substantially lirnited,
nor has Ms. McDaniel explained how her anxiety and depression have substantially limited her
daily activities See, e.g._. Penny v. UPS, 128 F.3d 408, 415 (6th Cir. 1997). A medical diagnosis
alone is not enough to demonstrate a disability under the ADA. See McNeil v. Wayne County,
300 Fed.Appx. 358, 361 (6th Cir. 2008)(citz`ng Toyola Motor Mfg. v. Williams, 534 U.S. 184
(2002). Similarly, merely stating a claim that these conditions were made worse While working at
the VA is not sufficient to prove a disability. Ms. McDaniel must prove that the condition caused
an “inability to work” under present conditions See Myers v. Cuyahoga Cty., 183 F.App’x 510,
516 (6th Cir. 2006). Without such evidence, Ms. McDaniel cannot prove she was disabled while

employed with the Agency.

 

 

 

CaSe: lil7-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 9 Of 11. Page|D #Z 2855

ln addition, there is no evidence to suggest that the Agency failed to provide a reasonable
accommodation to Ms. McDaniel. The record shows that when the Agency allowed Ms.
McDaniel to telework four‘days per week, her productivity decreased Therefore, it was not
unreasonable for the Agency to refuse increasing her telework to five days per week, because
there was evidence that Ms. McDaniel was not “able to satisfactorily perform her duties within
that accommodation” request See EEOC v. Fora' Molor Co.. 782 F.3d 753, 763 (6th Cir. 2015).

Furthermore, Ms. McDaniel resigned from the Agency before any discussion regarding
other potential reasonable accommodations Ms. McDaniel also admitted that she “refused to
sign a medical release” so that the Agency could request medical information regarding her
alleged disabilities (ECF #58-1, p. 23). When a plaintiff does not participate in this shared
“interactive process” in good faith, and resigns while the process is ongoing, an employer cannot
be found liable of disability discrimination See Kleiber v. Honda of America Mfg., Inc., 420
F.Supp.2d 809 (S.D. Ohio 2006). Therefore, the Agency cannot be found liable for failure to
accommodate Ms. McDaniel when she failed to engage in this process to find alternative
accommodations See Gleed v. AT&TMobility Services, LLC, 613 Fed.Appx. 535, 539 (6th Cir.
2015).

For these reasons, Ms. McDaniel’s claim that the Agency failed to provide a reasonable
accommodation fails, and Secretary Wilke is entitled to judgment as a matter of law.

C. Constructive Discharge

Ms. McDaniel alleges that when she was told to return to the Agency offices hill-time,
she was forced to resign rather than face the hostile and intolerable working conditions

“To constitute constructive discharge, the employer must deliberately create intolerable

working conditions, as perceived by a reasonable person, with the intention of forcing the

 

 

 

CaSe: lil7-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 10 Of ll. Page|D #Z 2856

employee to quit and the employee must actually quit.” Moore v. KUKA Welding Sys. & Robot
Corp., 171 F.3d 1073, 1080 (6th Cir. 1999). When faced with similar hostile-environment
constructive discharge claims, plaintiffs must present evidence proving not only harassment, but
they are required to show activity “so intolerable that a reasonable person would be forced to
quit.” See Pennsylvania State Police v. Suders, 542 U.S. 129, 147 (2004).

The allegations presented by Ms. McDaniel do not show that anyone at the Agency acted
intentionally to make her quit ln fact, Ms. McDaniel did not depose any employee at the
Agency, and therefore, cannot begin to address the seven factors used to assess an employer’s
intent: demotion, salary reduction, job responsibility reduction, reassignment to less desirable
work, reassignment to work under a younger supervisor, harassment by the employer for the
purpose of forcing plaintiff to quit, or an offer to continue working but on less favorable terms
See Presley v. Ohio Dept. of Rehab. and Corr., 675 Fed.Appx 507, 515 (6"‘ Cir. 2017)(citing
Logan v. Denny’s, lnc., 259 F.3d 558, 569 (6th Cir. 2001). As Secretary Wilkie points out, Ms.
McDaniel does not claim that her salary or benefits were ever reduced, rather, she “merely
alleges unpleasant working conditions and the revocation of her telework privileges, both of
which are insufficient to support her constructive discharge claim.” (ECF #61, p. 7). Moreover,
Ms. McDaniel testified that any changes to her workload and job responsibilities were primarily
due to staffing considerations (See McDaniel Dep. at pp. 80-100).

Considering these seven factors, Ms. McDaniel has failed to show sufficient support for
her claim of deliberate, objectively intolerable working conditions and therefore, her
constructive discharge claim fails as a matter of law.

IV. Conclusion

10

 

 

CaSe: 1217-CV-OOOQl-DCN DOC #Z 62 Filed: 02/14/19 11 Of 11. Page|D #Z 2857

For the reasons set forth herein. Secretary Wilkie's Motion for Surnma.ry Judgment is

GRANTED.

IT IS SO ORDERED.

1111/11

DONALD C. NUGENT
United States District C

Date: 4(1’1,@»<©( 13110151

‘l'l

 

 

